PER CURIAM.
This is an appeal by the state, taken under authority of § 849.42 Fla.Stat., F.S. A., from a judgment of the circuit court of Dade County denying forfeiture of an automobile, in a proceeding brought for its forfeiture under § 849.36 Fla.Stat., F.S.A.
In entering judgment adverse t6 the state the trial judge rendered an éxtensive opinion in which the facts were stated and the applicable questions of law were considered and disposed of. On consideration thereof in the light of the record and briefs we conclude that reversible error has not been shown, and affirm the judgment.
Affirmed.